DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9, 14, 21, 22, 26 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 1, 5-7, 9, 14, 21, 22 and 26 require “85% or greater paper fiber yield when subjected to a repulpability test” and claims 32, 34, 36 and 38 require “2% to 25% thermoplastic binder fibers by weight”.
The specification cites provisional application 62/437,365 as being incorporated by reference. The provisional application discloses a paper fiber batt comprising fibrous paper or cellulous material interlocked using 2-25% of a melted binder fiber (paragraphs 32, 41, 42, 46-53). The provisional application further discloses a specific example that produces over 93% fiber yield (paragraph 49) and a specific example that produces over 98% fiber yield (paragraph 50). However, the provisional application merely discloses 85% fiber yield as being a passing grade for recyclability. The provisional application does not disclose any specific structure or example that produces a fiber yield between 85% and 93%. Additionally, the provisional application does not disclose or support 85% or greater paper fiber yield along the entire 2-25% range of thermoplastic binder fibers.
Further, regarding claims 5, 6, 9, 21 and 26 while the provisional application discloses insulated corrugated containers being put into a repulper and yielding repulped fibers, (paragraphs 70-72), such a disclosure is insufficient to suggest an insulated insert (claim 5) producing 85% or greater paper fiber yield when repulped as described, an insulated insert/liner and a cardboard box (claims 6, 9) producing 85% or 
Accordingly, the claims fail to comply with the written description requirement. 
Claim 39 recites the limitation “the thickness is constant from the first end to the second end when the insulated blank is in an unfolded configuration”. However, claim 1 from which claim 39 depends, requires a first crease line connecting the first main panel to the first side panel, a second crease line connecting the second main panel to the first side panel and a third crease line connecting the second main panel to the second side panel.
The specification of the present invention discloses crease lines (122) along which the insulated blank can be folded. The specification further discloses that the crease lines can be eliminated where it would be desirable to configure the main panels and the side panel to define a cross-sectional shape other than a substantially rectangular shape (instant application paragraph 63), which suggests that the crease lines comprise a structure that is more than just an indication of where to fold. However, the specification fails to disclose or depict any structure of the crease lines that would not compromise the thickness of the insulated blank such that the insulated blank would maintain a constant thickness from the first end to the second end, even in the presence of crease lines. 
Accordingly, the claims fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 14 and 22 require a repulpable insulation material that produces “85% or greater paper fiber yield when subjected to a repulpability test”. However, the structure of the claimed repulpable insulation material producing 85% or greater paper fiber yield, specifically between 85-93%, when subjected to a repulpability test cannot be clearly ascertained, as the specification fails to clearly set forth the metes and bounds of a repulpable insulation material that meets the claimed 85% or greater paper fiber yield (see 112(a) rejection above). 
For the purpose of examination, any of the materials and structures disclosed in the provisional application will be considered to yield a repulpable insulation material that produces 85% or greater paper fiber yield when subjected to a repulpability test. 
Claim 5 requires that the insulated insert be repulpable and produce “85% or greater paper fiber yield when subjected to the repulpability test” and claim 6 requires that the insulated insert and the outer box be repulpable and produce “85% or greater paper fiber yield when subjected to the repulpability test”. 

For the purpose of examination, the insulated insert and the outer box will be considered to be repulpable. 
Claims 9, 21 and 26 recite limitations similar to the limitations presented in claims 5 and 6 and thus, are rendered indefinite for the same reasons provided above with respect to claims 5 and 6. 
Claims 32, 34, 36 and 38 require “2% to 25% thermoplastic binder fibers by weight”. However, the structure of the claimed repulpable insulation material having 2-25% thermoplastic binder fibers and producing 85% or greater paper fiber yield when subjected to a repulpability test cannot be clearly ascertained, as the specification fails to clearly set forth the metes and bounds of a repulpable insulation material that meets both the claimed 85% or greater paper fiber yield and the claimed 2-25% thermoplastic binder fibers by weight (see 112(a) rejection above). While the provisional application provides an example that meets 93% or greater fiber yield and example that meets 98% or greater fiber yield, such examples are insufficient to adequately describe or suggest a repulpable insulation material that produces 85% or greater paper fiber yield along the entire 2-25% range of thermoplastic binder fibers.

Claim 39 recites the limitation “the thickness is constant from the first end to the second end when the insulated blank is in an unfolded configuration”. However, claim 1 from which claim 39 depends, requires a first crease line connecting the first main panel to the first side panel, a second crease line connecting the second main panel to the first side panel and a third crease line connecting the second main panel to the second side panel. It is therefore not clear how the insulated blank can have a thickness that remains constant from the first end to the second end and also have first, second and third crease lines. Further, the claims and the specification fail to disclose or suggest a crease line structure that would not compromise the thickness of the insulated blank such that the insulated blank maintains a constant thickness from the first end to the second end, even in the presence of crease lines. Accordingly, the claim is rendered indefinite as the structure of the crease lines and the insulated blank cannot be ascertained. 
For the purpose of examination, the thickness will be considered to remain constant from the first end to the second end when the insulated blank is in an unfolded configuration except at locations of the first crease, the second crease and the third crease. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13, 31-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Collison (US 2012/0145568 A1) in view of Jobe (US 2017/0283157 A1), Copenhaver et al. (US 2011/0042449 A1, hereinafter Copenhaver) and Toshiya (JP 2005-139582 and Translation).
Regarding claim 1, Collison teaches an insulated container assembly comprising:
an outer box (110) defining a box cavity, the outer box comprising cardboard (paragraphs 52, 53, 55 and FIG. 10, 11, 13, 14); and 
an insulated insert (124) positioned within the box cavity (paragraphs 52, 53, 55 and FIG. 10, 11, 13, 14), the insulated insert comprising: 
a pair of opposing side panels (FIG. 10,11/13,14) comprising a first side panel (130/129) and a second side panel (129/130); and 
a pair of opposing main panels (FIG. 10,11/13,14) comprising a first main panel (125/127) and a second main panel (126/128), the first main panel connected to the first side panel by a first crease line (118), the second main panel connected to the first side panel by a second crease line (118), the second main panel connected to the second side panel by a third crease line (118), the pair of opposing side panels and the pair of opposing main panels defining a top end and a bottom end of the insulated insert, the first crease line, the second crease line and the third crease line extending from the top end to the bottom end (FIG. 10, 11, 13, 14); and 

Collison fails to specifically teach the insulation batt and the sheet extending continuously through the first crease line, the second crease line, and the third crease line. Jobe teaches an analogous insulated container assembly comprising: an outer cardboard box (24) defining a box cavity; and an insulated insert (30) positioned within the box cavity, the insulated insert comprising: a pair of opposing side panels comprising a first side panel and a second side panel; and a pair of opposing main panels comprising a first main panel and a second main panel, the first main panel connected to the first side panel, the second main panel connected to the first side panel, the second main panel connected to the second side panel, the pair of opposing side panels and the pair of opposing main panels defining a top end and a bottom end of the insulated insert; and the insulated insert defined by an insulated blank, the insulated blank comprising an insulation batt (50) adhesively attached to a sheet (60), the sheet facing inward and at least partially defining an insulated container cavity within the insulated insert, the pair of opposing side panels and the pair of opposing main panels defining an opening to the insulated container cavity at the top end (paragraphs 34-71, 91 and FIG. 1-2G, 6). Jobe further teaches that it is known and desirable in the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the insulated insert of Collison by configuring the insulation batt and the sheet to extend continuously through the first crease line, the second crease line, and the third crease line, as taught by Jobe, in order to increase the flexibility of the insulation batt so that the insulation batt can be easily bent without breaking while also improving thermal insulation by reducing the creation of gaps in the insulation batt. 
Collison also fails to specifically teach the paper sheet comprising cardboard. Copenhaver also teaches an analogous insulated container assembly comprising an outer cardboard box (12) defining a box cavity and an insulated insert positioned within the box cavity, wherein the insulated insert comprises an insulation material (20) adhesively attached to a paper sheet (14) (paragraphs 16-29 and claims 1, 12). Copenhaver further teaches that it is known and desirable in the prior art to form the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by forming the sheet of any suitable cellulose based and recyclable material, including cardboard, as taught and suggested by Copenhaver, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Collison teaches an insulation material comprising textile fibers bound together by less than 20% bi-component thermoplastic binder fibers. However, Collison fails to teach the textile fibers being paper fibers such that the insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test. Toshiya teaches an analogous insulation material comprising textile fibers bound together by thermoplastic binder fibers and further teaches that insulation materials are known in the prior art to comprise 51-95% paper fibers bound together by 5-49% bi-component thermoplastic binder fibers (Translation paragraphs 17-22, 26, 29-31, 35). Toshiya also discloses a specific example of an insulation material comprising 90% paper fibers and 10% bi-component thermoplastic binder fibers having a polyethylene sheath and a polypropylene core and a 5mm length (Translation paragraph 35). The materials and compositions of the insulation material disclosed by Toshiya, specifically in the disclosed example and over a portion of the disclosed ranges, correspond to the materials and compositions of the insulation material disclosed in the provisional application (see provisional application paragraphs 46, 48, 49). Thus, absent persuasive 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the textile fibers and the bi-component thermoplastic binder fibers of the insulation material of Collison with the paper fibers and the bi-component thermoplastic binder fibers taught by Toshiya, such that the resulting insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test, as the substitution of known insulation materials for alternative known insulation materials to achieve the equivalent result of forming an insulation batt would have been obvious and would have yielded predictable results to one skilled in the art. 
Regarding the resulting insulation material being repulpable and producing 85% or greater paper fiber yield when subjected to a repulpability test, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the materials and compositions (structure) that define the claimed repulpable insulation material that produces 85% or greater paper fiber yield when subject to a repulpability test (function) are met by Toshiya. Thus, absent persuasive evidence otherwise, the insulation material disclosed by Toshiya 
Regarding claim 2, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 1 above, wherein the insulated blank defines a first end and a second end, the first end is defined opposite from the second end, the first main panel is defined at the first end, the second side panel is defined at the second end, and the first end contacts the second end at an intersection between the first main panel and the second main panel (Collison: FIG. 13, 14 and Jobe: FIG. 1, 6).
Regarding claim 3, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 1 above, wherein the insulated insert further comprises a bottom panel (127/126) disposed at the bottom end (Collison: FIG. 10, 11, 13, 14 and Jobe: FIG. 6).
Regarding claim 4, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 3 above, wherein the bottom panel is attached to at least one of the first main panel, the second main panel, the first side panel, and the second side panel (Collison: FIG. 10, 11, 13, 14 and Jobe: paragraph 91 and FIG. 6).
Regarding claim 5, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 1 above, wherein the insulated insert is repulpable (Collison: paragraphs 28, 30, 33). See 112(a) and 112(b) rejections above. 
Regarding claim 6, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 1 above, wherein the insulated insert and the box are repulpable (Collison: paragraphs 28, 30, 33, 34). See 112(a) and 112(b) rejections above.
Regarding claim 7, Collison teaches a method of assembling an insulated container assembly, the method comprising: 
folding a first main panel (125) of an insulated liner about a first crease line (118) relative to a first side panel (130) of the insulated liner (paragraph 53); 
folding a second main panel (126) of the insulated liner about a second crease line (118) relative to the first side panel (paragraph 53); 
folding a second side panel (129) of the insulated liner about a third crease line (118) relative to the second main panel (paragraph 53), wherein the insulated liner is defined by an insulated blank (FIG. 10, 11), the insulated blank comprising an insulation batt (16) adhesively attached to a paper sheet (12/14), the insulation batt comprising an insulation material; 
positioning the first main panel in contact with the second side panel (paragraph 53); 
inserting the insulated liner into a box cavity of a cardboard box (110) (paragraph 53), the cardboard box comprising a plurality of box side panels (FIG. 5, 8 and paragraph 49), the sheet at least partially defining an insulated container cavity within the box cavity; 
positioning the first main panel in contact with a first box side panel of the plurality of box side panels, positioning the first side panel in contact with a second box side panel of the plurality of box side panels, positioning the second main panel in contact with a third box side panel of the plurality of box side panels, and positioning the second side panel in contact with a fourth box side panel of the plurality of box side panels (paragraph 53, supported by FIG 5, 8 which shows box blank and assembled 
Collison fails to specifically teach the insulation batt and the sheet extending continuously through the first crease line, the second crease line, and the third crease line. Jobe teaches an analogous insulated container assembly and method of assembling, wherein the method comprises: providing a first main panel of an insulated liner (30) relative to a first side panel of the insulated liner; providing a second main panel of the insulated liner relative to the first side panel; providing a second side panel of the insulated liner relative to the second main panel, wherein the insulated liner is defined by an insulated blank, the insulated blank comprising an insulation batt (50) adhesively attached to a sheet (60); and positioning the insulated liner adjacent a plurality of box sides of a cardboard box (24), such that the sheet at least partially defines an insulated container cavity within a box cavity of the cardboard box, such that the first main panel is positioned adjacent to a first box side panel of the plurality of box side panels, such that the first side panel is positioned adjacent to a second box side panel of the plurality of box side panels, such that the second main panel is positioned adjacent to a third box side panel of the plurality of box side panels, and such that the second side panel is positioned adjacent to a fourth box side panel of the plurality of box side panels (paragraphs 34-71, 91 and FIG. 1-2G, 6). 
Jobe further teaches that it is known and desirable in the prior art to provide an insulated liner with a first crease line, a second crease line and a third crease line, wherein the insulation batt and the sheet extend continuously through the first crease 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by configuring the insulation batt and the sheet to extend continuously through the first crease line, the second crease line, and the third crease line, as taught by Jobe, in order to increase the flexibility of the insulation batt so that the insulation batt can be easily bent without breaking while also improving thermal insulation by reducing the creation of gaps in the insulation batt. 
Collison also fails to specifically teach the paper sheet comprising cardboard. Copenhaver also teaches an analogous insulated container assembly comprising an outer cardboard box (12) defining a box cavity and an insulated insert positioned within the box cavity, wherein the insulated insert comprises an insulation material (20) adhesively attached to a paper sheet (14) (paragraphs 16-29 and claims 1, 12). Copenhaver further teaches that it is known and desirable in the prior art to form the sheet from various cellulose based materials, including paper or cardboard, as such cellulose based material are recyclable. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by forming the sheet of any suitable cellulose based and recyclable material, including cardboard, as taught and suggested by Copenhaver, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Collison teaches an insulation material comprising textile fibers bound together by less than 20% bi-component thermoplastic binder fibers. However, Collison fails to teach the textile fibers being paper fibers such that the insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test. Toshiya teaches an analogous insulation material comprising textile fibers bound together by thermoplastic binder fibers and further teaches that insulation materials are known in the prior art to comprise 51-95% paper fibers bound together by 5-49% bi-component thermoplastic binder fibers (Translation paragraphs 17-22, 26, 29-31, 35). Toshiya also discloses a specific example of an insulation material comprising 90% 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the textile fibers and the bi-component thermoplastic binder fibers of the insulation material of Collison with the paper fibers and the bi-component thermoplastic binder fibers taught by Toshiya, such that the resulting insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test, as the substitution of known insulation materials for alternative known insulation materials to achieve the equivalent result of forming an insulation batt would have been obvious and would have yielded predictable results to one skilled in the art. 
Regarding the resulting insulation material being repulpable and producing 85% or greater paper fiber yield when subjected to a repulpability test, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than 
Regarding claim 8, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 7 above, wherein the sheet is a first sheet, the insulated blank further comprises a second sheet, and the first sheet and the second sheet encapsulate the insulation batt (Collison: paragraph 28 and FIG. 3 and Jobe: paragraphs 52-59, 66).
Regarding claim 9, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 7 above, wherein the insulation liner and the cardboard box are repulpable (Collison: 28, 30, 33, 34). See 112(a) and 112(b) rejections above.
Regarding claim 10, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 7 above, wherein the cardboard box further comprise a box bottom panel (111), the insulation liner further comprises a bottom panel (127-FIG. 10, 11), and the method further comprises positioning the bottom panel in contact with the box bottom panel (Collison: FIG. 5, 10, 11, 13, 14 and paragraph 53 and Jobe: paragraphs 60-62, 91 and FIG. 1, 6).
Regarding claim 11, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 10 above, wherein the bottom panel is defined by the insulated blank (Collison: FIG. 10, 11 and Jobe: paragraph 91 and FIG. 6).
Regarding claim 12, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 10 above, wherein the bottom panel is attached to at least one of the first main panel, the second main panel, the first side panel, and the second side panel (Collison: FIG. 10, 11 and Jobe: paragraph 91 and FIG. 6).
Regarding claim 13, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 7 above, wherein the insulated blank defines a first end and an second end, the first end is defined opposite from the second end, the first main panel is defined at the first end, the second side panel is defined at the second end (Collison: FIG. 10, 11 and Jobe: FIG. 1, 6).
Regarding claim 31, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 1 above, wherein the repulpable insulation material comprises: thermoplastic binder fibers interlocking the paper fibers (Collison: paragraphs 33-37 and Toshiya Translation: paragraphs 17-22, 26, 29-31, 35).
Regarding claim 32, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 31 above, wherein the thermoplastic binder fibers are bi-component fibers comprising polyethylene and polypropylene and the repulpable insulation material comprises between 2% and 25% thermoplastic binder fibers by weight (Toshiya Translation: paragraph 35). See 112(a) and 112(b) rejections above.
Regarding claim 33, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 7 above, wherein the repulpable insulation material 
Regarding claim 34, Collison as modified by Jobe, Copenhaver and Toshiya teaches the method of claim 33 above, wherein the thermoplastic binder fibers are bi-component fibers comprising polyethylene and polypropylene and the repulpable insulation material comprises between 2% and 25% thermoplastic binder fibers by weight (Toshiya Translation: paragraph 35). See 112(a) and 112(b) rejections above.
Regarding claim 39, Collison as modified by Jobe, Copenhaver and Toshiya teaches the assembly of claim 1 above, wherein: the insulation batt defines a first end and a second end disposed opposite from the first end; the insulation batt defines a first surface and a second surface positioned opposite from the first surface; the first surface is attached to the sheet; the insulation batt defines a thickness between the first surface and the second surface; and the thickness is constant from the first end to the second end when the insulated blank is in an unfolded configuration except at locations of the first crease, the second crease and the third crease. (Collison: FIG. 10, 11 and paragraph 28 and Jobe: FIG. 1-2G, 6). See 112(a) and 112(b) rejections above. 
Claims 14-16, 18-21, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Collison in view of Jobe and Toshiya. 
Regarding claim 14, Collison teaches an insulated container (100) comprising: 
a first main panel (127); 
a first side panel (129) connected to the first main panel by a first crease line (118); 

a second side panel (130) connected to the second main panel by a third crease line (118), the first main panel, the first side panel, the second main panel, and the second side panel at least partially defining an inner surface and an outer surface, the inner surface defined by a first sheet (14) of paper-based material, the first sheet at least partially defining a container cavity, the outer surface defined by a second sheet (12) of paper-based material, an insulation batt (16) positioned between the first sheet and the second sheet, the insulation batt adhered to the first sheet, and the insulation batt comprising an insulation material (paragraphs 2, 27-45, 49, 52, 53, 55, 60 and FIG. 1-5, 13, 14).
Collison fails to specifically teach the insulation batt extending continuously through the first crease line, the second crease line, and the third crease line. Jobe teaches an analogous insulated container comprising: a first main panel; a first side panel connected to the first main panel; a second main panel connected to the first side panel; and a second side panel connected to the second main panel, the first main panel, the first side panel, the second main panel, and the second side panel at least partially defining an inner surface and an outer surface, the inner surface defined by a first sheet (60), the first sheet at least partially defining a container cavity, the outer surface defined by a second sheet (60), an insulation batt (50) positioned between the first sheet and the second sheet, and the insulation batt adhered to the first sheet (paragraphs 34-71, 91 and FIG. 1-2G, 6). Jobe further teaches that it is known and desirable in the prior art to connect the first main panel to the first side panel by a first 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the insulated container of Collison by configuring the insulation batt to extend continuously through the first crease line, the second crease line, and the third crease line, as taught by Jobe, in order to increase the flexibility of the insulation batt so that the insulation batt can be easily bent without breaking while also improving thermal insulation by reducing the creation of gaps in the insulation batt. 
Collison teaches an insulation material comprising textile fibers bound together by less than 20% bi-component thermoplastic binder fibers. However, Collison fails to teach the textile fibers being paper fibers such that the insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test. Toshiya teaches an analogous insulation material comprising textile fibers bound together by thermoplastic binder fibers and further teaches that insulation materials are known in the prior art to comprise 51-95% paper fibers bound together by 5-49% bi-component thermoplastic binder fibers (Translation paragraphs 17-22, 26, 29-31, 35). Toshiya also discloses a specific example of an insulation material comprising 90% 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the textile fibers and the bi-component thermoplastic binder fibers of the insulation material of Collison with the paper fibers and the bi-component thermoplastic binder fibers taught by Toshiya, such that the resulting insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test, as the substitution of known insulation materials for alternative known insulation materials to achieve the equivalent result of forming an insulation batt would have been obvious and would have yielded predictable results to one skilled in the art. 
Regarding the resulting insulation material being repulpable and producing 85% or greater paper fiber yield when subjected to a repulpability test, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than 
Regarding claim 15, Collison as modified by Jobe and Toshiya teaches the container of claim 14 above, wherein the first main panel, the first side panel, the second main panel, and the second side panel define a top end and a bottom end, and wherein the first crease line, the second crease line, and the third crease line extend from the top end to the bottom end (Collison: FIG. 13, 14 and Jobe: paragraphs 68-70, 91 and FIG. 2D, 2C, 6).
Regarding claim 16, Collison as modified by Jobe and Toshiya teaches the container of claim 14 above, wherein the first main panel, the first side panel, the second main panel, and the second side panel are defined by an insulated blank (10/100), the insulated blank defines a first end and a second end, the first end defined opposite from the second end, the first main panel defined at the first end, the second side panel defined at the second end; and the first end contacting the second end at an intersection between the first main panel and the second side panel (Collison: FIG. 13 and Jobe: FIG. 1, 6).
Regarding claim 18, Collison as modified by Jobe and Toshiya teaches the container of claim 14 above, wherein the second sheet is positioned in facing contact with the insulation batt (Collison: paragraph 28 and FIG. 3 and Jobe: paragraphs 52-57, 66 and FIG. 2A). 
Regarding claim 19, Collison as modified by Jobe and Toshiya teaches the container of claim 18 above, wherein the second sheet is coupled to the insulation batt (Collison: paragraph 32 and Jobe: paragraphs 56, 57).
Regarding claim 20, Collison as modified by Jobe and Toshiya teaches the container of claim 19 above, wherein the insulation batt is encapsulated between the first sheet and the second sheet (Collison: paragraphs 28, 32 and FIG. 3 and Jobe: paragraphs 52-57, 66 and FIG. 2A, 2B).
Regarding claim 21, Collison as modified by Jobe and Toshiya teaches the container of claim 14 above, wherein the insulated container is repulpable (Collison: paragraphs 28, 30, 33). See 112(a) and 112(b) rejections above. 
Regarding claim 35, Collison as modified by Jobe and Toshiya teaches the container of claim 14 above, wherein the repulpable insulation material comprises: thermoplastic binder fibers interlocking the paper fibers (Collison: paragraphs 33-37 and Toshiya Translation: paragraphs 17-22, 26, 29-31, 35).
Regarding claim 36, Collison as modified by Jobe and Toshiya teaches the container of claim 35 above, wherein the thermoplastic binder fibers are bi-component fibers comprising polyethylene and polypropylene and the repulpable insulation material comprises between 2% and 25% thermoplastic binder fibers by weight (Toshiya Translation: paragraph 35). See 112(a) and 112(b) rejections above. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Collison in view of Jobe and Toshiya, as applied to claim 14 above, and further in view of Copenhaver.
Regarding claim 17, Collison as modified by Jobe and Toshiya teaches the container of claim 14 above, but fails to specifically teach the paper-based material of the first sheet and the second sheet being cardboard. Copenhaver teaches an analogous insulated container comprising a first main panel, a first side panel, a second main panel, and a second side panel, wherein the first main panel, the first side panel, the second main panel, and the second side panel at least partially define an inner surface and an outer surface, the inner surface defined by a first sheet of paper-based material (14), the first sheet at least partially defining a container cavity, the outer surface defined by a second sheet of paper-based material (12), and an insulation (20) adhered to the first sheet and  positioned between the first sheet and the second sheet (paragraphs 16-29 and claims 1, 12). Copenhaver further teaches that it is known and desirable in the prior art to form the sheet from various cellulose based materials, including paper or cardboard, as such cellulose based material are recyclable. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by forming the first sheet and the second sheet of any suitable cellulose based and recyclable material, including cardboard, as taught and suggested by Copenhaver, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 22-28, 30, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Collison in view of Toshiya.
Regarding claim 22, Collison teaches an insulated container (100) comprising: a main panel (127/128); and a side panel (129/130) attached to the main panel, the main panel and the side panel at least partially defining a container cavity within the insulated container; and wherein the main panel and the side panel comprise an insulation material (16) (paragraphs 2, 27-45, 49, 52, 53, 55 and FIG. 1-5, 13, 14). 
Collison teaches an insulation material comprising textile fibers bound together by less than 20% bi-component thermoplastic binder fibers. However, Collison fails to teach the textile fibers being paper fibers such that the insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test. Toshiya teaches an analogous insulation material comprising textile fibers bound together by thermoplastic binder fibers and further teaches that insulation materials are known in the prior art to comprise 51-95% paper fibers bound together by 5-49% bi-component thermoplastic binder fibers (Translation paragraphs 17-22, 26, 29-31, 35). Toshiya also discloses a specific example of an insulation material comprising 90% paper fibers and 10% bi-component thermoplastic binder fibers having a polyethylene sheath and a polypropylene core and a 5mm length (Translation paragraph 35). The materials and compositions of the insulation material disclosed by Toshiya, specifically in the disclosed example and over a portion of the disclosed ranges, correspond to the materials and compositions of the insulation material disclosed in the provisional application (see provisional application paragraphs 46, 48, 49). Thus, absent persuasive evidence otherwise, one having ordinary skill in the art would have expected the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the textile fibers and the bi-component thermoplastic binder fibers of the insulation material of Collison with the paper fibers and the bi-component thermoplastic binder fibers taught by Toshiya, such that the resulting insulation material is repulpable and produces 85% or greater paper fiber yield when subjected to a repulpability test, as the substitution of known insulation materials for alternative known insulation materials to achieve the equivalent result of forming an insulation batt would have been obvious and would have yielded predictable results to one skilled in the art. 
Regarding the resulting insulation material being repulpable and producing 85% or greater paper fiber yield when subjected to a repulpability test, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the materials and compositions (structure) that define the claimed repulpable insulation material that produces 85% or greater paper fiber yield when subject to a repulpability test (function) are met by Toshiya. Thus, absent persuasive evidence otherwise, the insulation material disclosed by Toshiya 
Regarding claim 23, Collison as modified by Toshiya teaches the container of claim 22 above, wherein the main panel and the side panel are defined by an insulated blank, the insulated blank comprises a first sheet (14), the first sheet faces the container cavity, the first sheet at least partially defines a blank cavity within the insulated blank, and the repulpable insulation material is at least partially positioned within the blank cavity (Collison: paragraphs 27, 28, 52, 53, 55 and FIG. 1-5, 13, 14).
Regarding claim 24, Collison as modified by Toshiya teaches the container of claim 23 above, wherein the insulated blank further comprises a second sheet (12), the first sheet is attached to the second sheet, the second sheet further defines the blank cavity, and the repulpable insulation material is at least encapsulated within the blank cavity (Collison: paragraphs 27, 28 and FIG. 3). 
Regarding claim 25, Collison as modified by Toshiya teaches the container of claim 23 above, wherein the repulpable insulation material forms an insulation batt, and wherein the insulation batt is at least partially encapsulated within the blank cavity (Collison: paragraphs 28, 30, 32-38 and FIG. 3).
Regarding claim 26, Collison as modified by Toshiya teaches the container of claim 23 above, wherein the insulated blank is repulpable (Collison: paragraphs 28, 30, 33). See 112(a) and 112(b) rejections above. 
Regarding claim 27, Collison as modified by Toshiya teaches the container of claim 22 above, wherein the main panel is a first main panel of an opposing pair of main panels, the opposing pair of main panels comprises a second main panel, the side 
Regarding claim 28, Collison as modified by Toshiya teaches the container of claim 22 above, wherein the container further comprises an insulated panel (125), wherein the insulated panel comprises an insulation batt, wherein the insulation batt is repulpable, and wherein the insulated panel contacts the main panel and the side panel (Collison: FIG. 13).
Regarding claim 30, Collison as modified by Toshiya teaches the container of claim 28 above, wherein the main panel and the side panel define an opening to the container cavity and the insulated panel covers the opening (Collison: FIG. 13).
Regarding claim 37, Collison as modified by Toshiya teaches the container of claim 22 above, wherein the repulpable insulation material comprises: thermoplastic binder fibers interlocking the paper fibers (Collison: paragraphs 33-37 and Toshiya Translation: paragraphs 17-22, 26, 29-31, 35).
Regarding claim 38, Collison as modified by Toshiya teaches the container of claim 37 above, wherein the thermoplastic binder fibers are bi-component fibers comprising polyethylene and polypropylene and the repulpable insulation material comprises between 2% and 25% thermoplastic binder fibers by weight (Toshiya Translation: paragraph 35). See 112(a) and 112(b) rejections above. 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Collison in view of Toshiya, as applied to claim 22 above, and further in view of Willard et al. (US 4,819,793 A, hereinafter Willard).
Regarding claims 28 and 29, Collison as modified by Toshiya teaches the container of claim 22 above, but fails to teach an additional insulated panel, wherein the insulated panel comprises an insulation batt, wherein the insulation batt is repulpable, wherein the insulated panel contacts the main panel and the side panel, wherein the insulated panel is positioned within the container cavity and wherein the insulated panel partitions the container cavity into a first subcavity and a second subcavity.
Willard teaches an analogous insulated container comprising a main panel and a side panel and further teaches that it is known in the prior art to provide insulated panels (52, 54) that are configured to contact the main panel and the side panel, to define separate insulated cavities, and to define a barrier (column 4 line 67-column 5 line 57 and FIG. 5-9).
Accordingly, one having ordinary skill in the art before the effective filing date of the claim invention would have found it obvious to additionally implement the repulpable insulation batt of Collison and Toshiya to an insulated panel configured to contact the main panel and the side panel within the container cavity and configured to partition the container cavity into a first subcavity and a second subcavity, as taught and suggested by Willard, in order to define separate insulated cavities within the insulated container and in order to define a barrier while also maintaining the recyclability and repulpability of the insulated container. 
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Collison does not disclose a repulpable insulation material comprising paper fiber that produces 85% or greater paper fiber yield when subjected to a repulpability test, is not persuasive. 
The prior art applied in the previous rejection of record was not intended to teach the argued limitation as the argued limitation is a new limitation not presented in the previously examined claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hoekstra et al. (US 2015/0111011 A1) and Taccolini (US 2014/0300026 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NINA K ATTEL/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734